DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.
The amendments to the specification file 4/12/2021 have been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner grooves in the internal surface of the elevated rim must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 6, the terms “said proximal portion has an internal surface” and “wherein at least a portion of said proximal portion has an internal surface” are indefinite as it is unclear whether or not the terms refer back or to a different structure as the previously recited “internal surface of the elevated rim” which is part of the proximal portion.  As best understood they refer to the same internal surface.  Clarification is required.  
Regarding claim 13, the claim as a whole is indefinite as it recites that the diameter of the elevated rim is phased, while claim 1 requires external surface of the proximal portion (which includes the rim) has a constant diameter.  Clarification is required. 
Regarding claim 14, the claim as a whole is indefinite as it recites that the diameter of the elevated rim defines a shoulder.  It is unclear how the elevated rim can define a shoulder with a constant diameter, as required by claim 1.  Clarification is required.
Regarding claim 15, the claim as a whole is indefinite as it recites that the elevated rim is provided with two diameters, while claim 1 requires an external surface of the proximal portion (which includes the rim) to have a constant diameter.  Clarification is required.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-6, 12-15, 17-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2011/0171603 A1) in view of Zucker (US 2010/0068674 A1).
Regarding the above claims, Kim discloses a dental implant device in the form of an interface member (see Figs. 11-12, and 8b) for forming the base of an individually customized dental implant abutment (Fig. 8b) configured to be mounted on a connection platform of a dental implant anchor adapted to be implanted (see abstract, [0002], [0007], [0063]-[0064], [0066], [0027]-[0028], [0094]-[0096]), the interface member is a hollow tubular member (via bore 140) having an apical end (end closest to 12), an occlusal end (end closest to 150) and an internal lumen defined there between (140), wherein the apical end defines a non-customizable distal portion and the occlusal end defines a customizable proximal portion (see citations above); wherein the apical end defines the distal portion defining a non-customizable dental implant anchor coupling interface (120) having a surface for matching and fitting with the dental implant anchor’s connection platform (see citations above); wherein said occlusal end defines the proximal portion having a an elevated rim (110) that extends from the dental implant anchor coupling interface, the elevated rim configured to be customizable along its vertical dimension so as to assume a surface, an angle and a height, wherein once customized the elevated rim defines a transgingival collar of the individually customized dental implant abutment (see citations above; transgingival collar at least in part, dependent on particular patients gum height, and implant used and depth of 
Zucker, however, teaches an interface member (see Figs. 1-3) having an internal lumen (20) through a proximal portion/occlusal surface forming an elevated rim (formed by 10/75/70) which can be customized to form a customized implant abutment, wherein the internal surface of the lumen in the elevated rim features inner grooves (e.g. inner thread 55, see [0030]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kim to include Zucker’s grooves on the inner surface of the lumen, as such modification would allow a crown to be retained by a screw thereon, allowing the crown to be easily removed (see Zucker, [0030]).  
Regarding claim 2, Kim/Zucker, as combined above, discloses all the features of the claimed invention, including wherein the height of the abutment can be customized as desired (see above), and an approximate height of the elevated rim to be between 8-18 mm (see Kim, Figs. 8b and 9b), but does not explicitly teach wherein the elevated rim of the interface member has a height of at least 0.5 mm and up to 7 mm as required.  However, the exact height of the elevated rim a result effective variable, dependent on the desired or required abutment size of the particular patient, and would merely involve the optimization of a result effective variable, which has been held to be within the skill of the ordinary artisan.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kim/Zucker, as combined above, to include an elevated rim having a height of 0.5-7mm as such modification would merely involve the optimization of a result effective variable, obtained through routine experimentation in determining optimum results, which has been held to be within the skill of the ordinary artisan (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Response to Arguments
Applicant's arguments filed 4/12/21 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2012/0237902 teaches a similar interface member for forming an individually customized implant abutment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772